DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15 and 17-20 have been considered but are moot because the new ground of rejection in combination with Hyodoh et al. US 2003/0040771.
Hyodoh et al. teaches an intravascular occluding device having an expandable shell 700, wherein the proximal portion includes at least one coil 714 comprising a lumen, and wherein at least a portion of the filament of the plurality of filaments is disposed within the lumen of the least one coil to increase the thrombogenicity of the occluder (paragraph 0239).  Examiner further notes that the coils of Hyodoh et al. are have the same structure and material as the present invention.  The coils with lumens are wrapped around filaments of the occluding device and the coil segments 714 and may be made from stainless steel or nitinol (paragraph 239), similar to the present invention (as disclosed in paragraph 23, coils can be made of nitinol or stainless steel).  The present invention additionally discloses that increasing the effective diameter of the filament by adding the coil wrapped around the filament would directly contribute to the stiffness based on the stiffness relationship to the diameter of the wire (present invention, paragraph 0023).  Therefore, in combination Connor in view of Hyodoh et al., the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Hyodoh et al. US 2003/0040771.
Regarding claims 1, 3, 5, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion (wider than neck portion 201) includes at least one coil (paragraphs 0105 and 0106, wider than neck portion 201 may comprise an array of strands, strips, ribbons, filaments, cables, or coils, wires or filaments may be helical) coupled to the mesh (paragraph 0116, proximal portion 201 is coupled to the distal portion mesh 202 by a variety of means including for example, string, cord, ribbons, fusion, gluing, etc.), wherein 
Connor fails to disclose the at least one coil comprising a lumen, and wherein at least a portion of a filament of the plurality of filaments being disposed within the lumen of the at least one coil.
Hyodoh et al. teaches an intravascular occluding device having an expandable shell 700 (figure 57C), wherein the proximal portion includes at least one helical shaped coil 714 comprising a lumen, and wherein at least a portion of the filament of the plurality of filaments is disposed within the lumen of the least one coil to increase the thrombogenicity of the occluder (paragraph 0239), the coils comprising a number of coils selected from the group consisting of between 2 and about 10, about 3 and about 12, about 4 and about 8, about 5 and about 10, about 5 and about 15, and about 2 and about 30 and about 2 and about 25 (figure 57C, shows 4 coil coils placed between hubs 702). 
Examiner further notes that the coils of Hyodoh et al. have the same structure and material as the present invention.  The coils with lumens are wrapped around filaments of the occluding device and the coil segments 714 and may be made from stainless steel or nitinol (paragraph 239), similar to the present invention (as disclosed in paragraph 23, coils can be made of nitinol or stainless steel).  The present invention additionally discloses that increasing the effective diameter of the filament by adding the coil wrapped around the filament would directly contribute to the stiffness based on the stiffness relationship to the diameter of the wire (present invention, paragraph 0023).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor, with a helical shaped coil comprising a lumen, wherein at least a portion of a filament of the plurality of filaments is disposed within the lumen of the at least one 
Regarding claims 6, 13, and 20, Connor discloses the proximal portion having a higher radial stiffness than the distal portion of the permeable shell (paragraphs 0121 or 0196, wider than neck portion 201, or stent portion, having a higher stiffness level than the sac-filling portion 202).  
Regarding claims 7 and 14, Connor discloses the proximal portion having a higher radial stiffness than the distal portion of the permeable shell (paragraphs 0121 or 0196, wider than neck portion 201, or stent portion, having a higher stiffness level than the sac-filling portion 202), but does not explicitly disclose the radial stiffness that is 1.5 to 3 times higher than a radial stiffness of the distal portion of the permeable shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first and second stiffness for the proximal and distal portions as required for placement within the aneurysm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 8, 10 and 12, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion includes one or more 
Connor fails to disclose the at least one helical stiffening element comprising a lumen, and wherein at least a portion of a filament of the plurality of filaments being disposed within the lumen of the at least one or more stiffening elements.
Hyodoh et al. teaches an intravascular occluding device having an expandable shell 700 (figure 57C), wherein the proximal portion includes at least one helical shaped coil or stiffening element 714 comprising a lumen, and wherein at least a portion of the filament of the plurality of filaments is disposed within the lumen of the least one coil or stiffening element to increase the thrombogenicity of the occluder (paragraph 0239), the coil or stiffening element having a helical shape and comprising a number of coils selected from the group consisting of between 2 and about 10, about 3 and about 12, about 4 and about 8, about 5 and about 10, about 5 and about 15, and about 2 and about 30 and about 2 and about 25 (figure 57C, shows 4 coil coils placed between hubs 702). 
Examiner further notes that the coils of Hyodoh et al. have the same structure and material as the present invention.  The coils with lumens are wrapped around filaments of the occluding device and the coil segments 714 and may be made from stainless steel or nitinol (paragraph 239), similar to the present invention (as disclosed in paragraph 23, coils can be made of nitinol or stainless steel).  The present invention additionally discloses that increasing the effective diameter of the filament by adding 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor, with a helical shaped coil comprising a lumen, wherein at least a portion of a filament of the plurality of filaments is disposed within the lumen of the at least one coil, as taught by Hyodoh et al., in order to increase thrombogenicity, and as a result would provide a greater radial stiffness.
Regarding claims 15, 17 and 19, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion includes one or more reinforcement elements (wider than neck portion 201) such that a proximal porosity of the mesh is less than a distal porosity of the mesh (paragraph 0121, wider than neck proximal portion 201 having a lower porosity level than the sac-filling distal portion 202), the one or more reinforcing elements are disposed about at least a portion of the plurality of filaments (paragraph 0116, proximal wider than neck portion 201 is coupled to the distal portion 202 comprising the mesh and the filaments by a variety of means or reinforcing elements including for example, string, cord, ribbons, fusion, gluing, etc., and are thereby disposed about the plurality of filaments as they are located nearby or close to the filaments).

Hyodoh et al. teaches an intravascular occluding device having an expandable shell 700 (figure 57C), wherein the proximal portion includes at least one helical shaped coil or reinforcing element 714 comprising a lumen, and wherein at least a portion of the filament of the plurality of filaments is disposed within the lumen of the least one coil or reinforcing element to increase the thrombogenicity of the occluder (paragraph 0239), the coil or reinforcing element having a helical shape and comprising a number of coils selected from the group consisting of between 2 and about 10, about 3 and about 12, about 4 and about 8, about 5 and about 10, about 5 and about 15, and about 2 and about 30 and about 2 and about 25 (figure 57C, shows 4 coil coils placed between hubs 702). 
Examiner further notes that the coils of Hyodoh et al. have the same structure and material as the present invention.  The coils with lumens are wrapped around filaments of the occluding device and the coil segments 714 and may be made from stainless steel or nitinol (paragraph 239), similar to the present invention (as disclosed in paragraph 23, coils can be made of nitinol or stainless steel).  The present invention additionally discloses that increasing the effective diameter of the filament by adding the coil wrapped around the filament would directly contribute to the stiffness based on the stiffness relationship to the diameter of the wire (present invention, paragraph 0023).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor, with a helical shaped coil comprising a lumen, wherein at least a portion of a filament of the plurality of filaments is disposed within the lumen of the at least one coil, as taught by Hyodoh et al., in order to increase thrombogenicity, and as a result would provide a greater radial stiffness.
s 4, 11 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Hyodoh et al. US 2003/0040771 as discussed above, and further in view of Walzman US 2018/0153554.
Regarding claims 4, 11 and 18, Connor and Hyodoh et al. disclose the at least one coil, or stiffening element or reinforcing element, wrapped around a filament on the proximal end (Hyodoh et al., paragraph 0239), but fails to disclose the coils including a hydrogel.
Walzman teaches an occlusion device 20 with reinforcing members or extensions (bars 50, spokes 80; figures 4, 7) the occlusion device or extensions integrated with the mesh and provided with a hydrogel coating on select portions of the device to implement an endovascular treatment (paragraph 0063) the hydrogel to cause the device to further expand and decrease permeability of the blood, promoting more immediate thrombosis of the aneurysm and decrease the risk of clots forming or embolizing (paragraph 0064).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor and Hyodoh et al. with coils or stiffening members having a hydrogel coating, as taught by Walzman, to provide treatment and decrease permeability of the blood, promoting more immediate thrombosis of the aneurysm and decrease the risk of clots forming or embolizing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                     
/DIANE D YABUT/Primary Examiner, Art Unit 3771